Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 8-12, 14-15, 19-21, 23, 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art does not show a wall assembly comprising a frame assembly, a rigid foam layer that is a planar layer directly disposed on the vertical exterior surface of the vertical members, a sheathing layer coupled to the foam layer opposite the vertical members, the sheathing layer is bonded directly to the foam layer such that the foam layer and the sheathing layer form a laminated composite layer, the wall assembly is free of other fasteners coupling the composite layer to the frame assembly, the wall assembly is free of other fasteners coupling the vertical members between the top and bottom members, the other fasteners including nails, screws, adhesives, bolts, cam locks and straps in combination with other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

8/24/2022